     Case 2:19-cv-00027-JRG Document 76 Filed 03/09/20 Page 1 of 7 PageID #: 1229



                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

SAINT LAWRENCE COMMUNICATIONS,                            §
LLC,                                                      §
                                                          §
            Plaintiff,                                    §
                                                          § Civil Action No. 2:19-cv-00027-JRG
v.                                                        §
                                                          §
AMAZON.COM, INC. AND                                      §
AMAZON.COM LLC,                                           §
                                                          §
            Defendants.                                   §


           JOINT EMERGENCY MOTION FOR 30-DAY CONTINUANCE IN VIEW OF
                            COVID-19 VIRUS IMPACT

            Pursuant to the Court’s Standing Order Regarding the Novel Coronavirus (COVID-19)

     (“Standing Order”), plaintiff Saint Lawrence Communications, LLC (“Saint Lawrence”) and

     defendants Amazon.com, Inc. and Amazon.com LLC (collectively “Amazon”) respectfully jointly

     move for a 30-day continuance of the case schedule in view of the extraordinary impact caused by

     the COVID-19 virus on Amazon and the parties’ relevant employee witnesses in the Seattle,

     Washington area.

       Factual Background: COVID-19 Impact on Relevant Seattle-Based Employee Witnesses

            As reported in the news, dozens of confirmed COVID-19 infections have been reported in

     the Seattle area. (Declaration of Heidi L. Keefe, Ex. 1.) Local government authorities have issued

     directives to contain the impact. (Keefe Decl., Ex. 2.) At least one Amazon employee who works

     in Amazon’s downtown Seattle offices was recently confirmed to be infected with the COVID-19

     virus. (Keefe Decl., Ex. 3.) Late on Wednesday, March 4, 2020, Amazon directed all employees

     in its Seattle offices to work from home for the remainder of the month, consistent with

                                                      1
Case 2:19-cv-00027-JRG Document 76 Filed 03/09/20 Page 2 of 7 PageID #: 1230



government directives. (Id.) Amazon has also directed all of its employees worldwide to cancel

any non-essential travel plans. (Keefe Decl., Ex. 4.)1

       As reported in the news, the COVID-19 virus can be transmitted without causing any

symptoms in the infected individuals, and symptoms of infection may not first emerge until 14

days after initial exposure to the virus. (Keefe Decl., Ex. 5.)

       Due to the seriousness of the growing risk in the Seattle area, on March 6, 2020, the United

States District Court for the Western District of Washington issued a General Order explaining the

COVID-19 virus risk in the Seattle area and associated government authority directives, and

continuing indefinitely all civil and criminal matters scheduled for in-court appearance including

all associated deadlines. (Keefe Decl., Ex. 6.)

       Of particular import to this case, four Amazon employees who work in Amazon’s

downtown Seattle offices are relevant witnesses subject to upcoming depositions in this case.

(Keefe Decl., ¶ 8.) At least three of them will be designated by Amazon as Rule 30(b)(6)

corporate witnesses on topics relevant to the parties’ damages-related claims and defenses to be

addressed in subsequent damages-related expert reports. (Id.) Those individuals are all subject to

the directives to work from home at least for the remainder of March 2020 and avoid non-essential

travel. (Id.) The virus-related impact on these employees raises a substantial conflict with the

schedule in this case, as fact discovery in this case is presently scheduled to close on March 30,

2020, and opening expert reports are currently due that same day. (Dkt. 74.) Trial is currently set

to commence July 7, 2020. (Id.)




1
 Numerous other large Seattle-area employers have also directed their Seattle-based employees
not to work from downtown offices or travel, as reported in the news. (Keefe Decl., Ex. 3.)
                                                 2
Case 2:19-cv-00027-JRG Document 76 Filed 03/09/20 Page 3 of 7 PageID #: 1231



       In addition, one individual who is designated as a witness on behalf of Saint Lawrence and

potentially relevant to damages-related issues is also based in the Seattle area and subject to

deposition prior to the close of fact discovery. (Keefe Decl., ¶ 8.)

       Counsel for Amazon notified counsel for Saint Lawrence of the potential impact from the

virus on March 5, 2020 and provided notice on March 6, 2020 pursuant to the Court’s Standing

Order regarding the impact on depositions and case schedule.

                         Parties’ Requested Relief: 30-Day Continuance

       Pursuant to the Standing Order, the parties have engaged in extensive discussion and

jointly determined that the best course of action, subject to the Court’s approval, is to request that

the Court continue the discovery cutoff and opening expert deadline by 30 days, and adjust the

remaining schedule in this case, up to and including trial, in order to enable the fair and orderly

completion of discovery while respecting the health, safety, and privacy of the impacted

individuals and their families.

       Specifically, the parties seek to extend the close of fact discovery by 30 days to April 30,

2020 in order to reschedule the depositions for April 2020, with the hope that the virus risk and

impact in the Seattle area will sufficiently clear. In order to extend the close of fact discovery as

such, the parties respectfully request that the remaining deadlines up to and including the

scheduled July 7, 2020 trial setting should also be extended accordingly in order to allow the

parties sufficient time to prepare and serve opening and responsive expert reports, complete expert

discovery, file dispositive and Daubert motions, and address all other necessary pre-trial filings

and disclosures.2



2
  Trial in this case was originally set for August 17, 2020 until the Court on March 5, 2020
rescheduled trial for July 7, 2020. (Dkt. 74.) The deadline for dispositive motions, May 11, 2020,
remained the same, entailing that the remainder of the pretrial schedule was compressed. (See id.)
                                                    3
Case 2:19-cv-00027-JRG Document 76 Filed 03/09/20 Page 4 of 7 PageID #: 1232



       The parties appreciate that the Court rarely grants motions to significantly modify

deadlines. This case unfortunately presents an extraordinarily unique set of circumstances: (1)

three relevant Rule 30(b)(6) witnesses and one additional witness work in downtown Seattle,

where COVID-19 has caused substantial disruption as discussed previously; (2) these individuals

have been directed to work from home and avoid travel, consistent with the same government

health directives that prompted the federal district court in Seattle to indefinitely continue all in-

person hearings; (3) a fourth relevant witness is also located in the affected Seattle area; (4) fact

discovery is set to close in three weeks; and (5) completion of the Rule 30(b)(6) depositions is

necessary prior to the close of fact discovery and the commencement of expert discovery. The

parties greatly appreciate the Court’s consideration of this request under the uniquely challenging

circumstances in this case, consistent with the Court’s Standing Order.

      Certification that the Parties Diligently Discussed Potential Alternative Proposals

       The parties have engaged in extensive discussions regarding potential alternative

approaches. The parties respectfully submit that the foregoing requested relief best serves the

interests of justice under the extraordinary circumstances of this case. Specifically, the parties

discussed whether it would be reasonably practicable to forego certain depositions entirely,

postpone one or more depositions until after the close of fact discovery and opening of expert

discovery, and/or take one or depositions remotely by videoconference link without anyone else

present in-person with the witness, but were unable to identify a workable approach under the

unique extraordinary circumstances here.

       The parties specifically explored the possibility of depositions by videoconference as noted

in the Court’s Standing Order, but were not able to achieve a resolution here. As noted previously,

the four Amazon employees from the Seattle offices including at least three Rule 30(b)(6)


                                                    4
Case 2:19-cv-00027-JRG Document 76 Filed 03/09/20 Page 5 of 7 PageID #: 1233



witnesses have been instructed to work from home, consistent with local government health

authority directives, and to avoid all non-essential travel in view of the growing spread of COVID-

19 infection in the Seattle area; and one of Saint Lawrence’s witnesses is also located in the Seattle

area. It is a matter of fundamental fairness and justice that each witness, and especially corporate

Rule 30(b)(6) witnesses, may have counsel present in-person at their deposition. See, e.g.,

Redmond v. Poseidon Personnel Servs., S.A., No. 09-2671, 2009 WL 3486385 (E.D. La. Oct. 23,

2009) (reversing magistrate judge ruling ordering deposition by videoconference of remote witness

“with counsel to participate from their offices” and holding that each party “has the right to have

counsel present during the Rule 30(b)(6) deposition” – “as a party to the litigation, [defendant] and

its corporate representatives should be afforded the benefit of having their retained counsel present

at the deposition”). The court reporter should also be present in-person with the witness to ensure

an accurate transcription. Here, the extraordinary circumstances caused by the COVID-19 virus do

not currently reasonably permit these basic accommodations of in-person presence with the four

relevant Seattle-area Amazon witnesses without undue risk. Furthermore, given the widespread

COVID-19 infection in the Seattle area, neither party seeks to require any person to travel to

another location such as court reporter offices. Any videoconference depositions would therefore

need to be conducted of these individuals at their private homes, which are not appropriate

environments to require each person to sit alone for a deposition over a videoconference link

without their counsel or court reporter present, as a matter of fundamental fairness, decency, and

respect for each individual’s privacy.

       For these reasons, under these extraordinary circumstances specific to the unique facts set

forth above, the parties respectfully request that the Court grant the requested relief.




                                                   5
Case 2:19-cv-00027-JRG Document 76 Filed 03/09/20 Page 6 of 7 PageID #: 1234



Dated: March 9, 2020               Respectfully submitted,

                                   /s/ Heidi L. Keefe
                                   Melissa R. Smith
                                   Texas Bar No. 24001351
                                   GILLAM SMITH LLP
                                   303 South Washington Avenue,
                                   Marshall, Texas 75670
                                   Phone: 903.934.8450
                                   Fax: 903.934.9257
                                   melissa@gillamsmithlaw.com

                                   Heidi L. Keefe
                                   hkeefe@cooley.com
                                   Lowell D. Mead
                                   lmead@cooley.com
                                   COOLEY LLP
                                   3175 Hanover Street
                                   Palo Alto, CA 94304
                                   Telephone: (650) 843-5000
                                   Facsimile: (650) 849-7400

                                   ATTORNEYS FOR DEFENDANTS

                                   /s/ Amir Alavi
                                   Demetrios Anaipakos
                                   Texas Bar No. 00793258
                                   danaipakos@azalaw.com
                                   Amir Alavi
                                   Texas Bar No. 00793239
                                   aalavi@azalaw.com
                                   Brian E. Simmons
                                   Texas Bar No. 24004922
                                   bsimmons@azalaw.com
                                   Masood Anjom
                                   Texas Bar No. 24055107
                                   manjom@azalaw.com
                                   Michael McBride
                                   Texas Bar No. 24065700
                                   mmcbride@azalaw.com
                                   Scott W. Clark
                                   Texas Bar No. 24007003
                                   sclark@azalaw.com
                                   Weining Bai
                                   Texas Bar No. 24101477
                                   wbai@azalaw.com

                                      6
Case 2:19-cv-00027-JRG Document 76 Filed 03/09/20 Page 7 of 7 PageID #: 1235



                                           Justin Chen
                                           Texas Bar No. 24074024
                                           jchen@azalaw.com
                                           Michael Killingsworth
                                           Texas Bar No. 24110089
                                           mkillingsworth@azalaw.com
                                           AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI &
                                           MENSING P.C.
                                           1221 McKinney Street, Suite 2500
                                           Houston, TX 77010
                                           Telephone: 713-655-1101
                                           Facsimile: 713-655-0062
                                           Wesley Hill
                                           Texas Bar No. 24032294
                                           wh@wsfirm.com
                                           Claire Abernathy Henry
                                           Texas Bar No. 24053063
                                           claire@wsfirm.com
                                           Andrea L. Fair
                                           Texas Bar No. 24078488

                                           ATTORNEYS FOR PLAINTIFF




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served, via the Court’s CM/ECF system per Local Rule CV-5(a) (3) upon all

counsel of record on March 9, 2020.


                                                   /s/ Heidi L. Keefe
                                                   Heidi L. Keefe




                                               7
